DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 10-11, 14, and 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,286,179 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1,  the claim is drawn to a purification apparatus but does not disclose any structure capable of perform the purification. The claim is simple drawn to a flow through device. A review of the specification discloses the purification to be from UV treatment. There is no UV treatment device disclosed in the claim. Therefore, the claim is indefinite as to how the purification is performed making the scope of the claim unclear. 
Since claims 2-17 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 3 recites the limitation "the two open axial ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the locking cylinder part(s)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended  only 1 part.
Claim 7 recites the limitation "the axially aligned" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the locking cylinder part(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended  only 1 part.
Claim 10 recites the limitation "the inter-baffle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended  an inner baffle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sabo WO 95/15294 A1.
With respect to claim 1, the Sabo WO 95/15294 A1 reference discloses a flow through fluid purification device (page 1, lines 1-9) comprising: - a container arranged such that fluid can flow through a volume of the container from an inlet to an outlet (page 2, lines 15-22); - an inner cylinder inserted or insertable into the volume of the container and defining an interface wall permeable for radiation with a wavelength in the UV-range (page 3, lines 10-19); - wherein the container includes an axially arranged cylinder part to form an outer cylinder assembly (page 4, lines 9-11). 
The subject-matter of claim 1 differs from this known device in that the outer housing is formed of cylindrical parts welded together. 
However, it is within the ordinary skill of one in the art to replace one type of connection with another type of connection. The choice in connection is an obvious matter of design choice. 
 It would be obvious to a person ordinarily skilled in the art to use commonly applied techniques in the fabrication of steel housings, since it would amount to an obvious design choice of attachment.
With respect to claims 2-5, the reference further discloses on page 4, lines 19-20 snap-locking end caps commonly used in flow-through devices forming a tightly enclosed structure.

Claims 1-6, 10-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, US Pat Pub No 2010/0078574, in view of Sabo, WO 9515294.
Regarding claims 1-6, 12-14, and 16-17, Cooper discloses a flow-through fluid purification device 208 (note Figure 4), that includes; a container arranged such that fluid to be purified can flow through a volume of the container from an inlet 214 to an outlet 216 (note Figure 5); a sleeve 204 (note Figure 2), the receptacle for accommodating a lamp 202 (the radiation source), wherein the sleeve 204 has an interface wall that is transmissive to the wavelength of ultraviolet light emitted by the lamp 202, which passes into the fluid 212 flowing within the volume 206 of the container, where the lamp may be an excimer lamp emitting a wavelength less than approximately 400 nm for the deactivation or killing of biological materials and the dissociation of interatomic bonds in organic substances (see Table 1). See [0037]-[0047]. [0014] A reflective material is disposed on the outer surface of the transmissive tube. may comprise coated aluminum, anodized aluminum, and polished aluminum.
Cooper teaches inner cylinder 204 encased within outer cylinder 206, each having an interface wall and enclosed within tube 208 (note Figure 2), and the claim 14 radiation source 202 separated from the fluid 212 by locating lamp 202 in sleeve 204 (again note Figure 2), as described above regarding claim 1, where Cooper also teaches using UVC wavelengths (approximately 100 nm to approximately 280 nm) at [0030]. Cooper discloses using the quartz tube at [0073] , and using polytetrafluoroethylene.
Cooper also teaches at [0042] that the device may use baffles to optimize light containment within the volume of the chamber, but fails to explicitly disclose using baffles that have an inter-baffle distance (D) in the flow direction that are perpendicular to the interface wall, and have gaps between the baffle plates and the interface wall defining the shortest distance between the interface wall and the baffle plates.
Sabo discloses a water sterilizer positioned in housing 1 that, uses a UV lamp 12 located within an elongate exposure chamber 20 (note Figure 1) with an inlet 24 and an outlet 26, which includes an array of baffles 30 to generate a sinuous and turbulent flow of fluid as it traverses the length of the chamber. The array of baffles 30 are spaced apart and include a gap 32 (note Figure 2) that forms a channel between the edge of each baffle and the chamber wall to produce the desired sinuous and turbulent flow. See pages 1-7.
Sabo’s array of baffles in Figures 1 and 2 appear to be perpendicular to the chamber wall and have a regular spacing, but Sabo fails to explicitly teach that the baffles that have an inter-baffle distance (D) in the flow direction; however, it would have been obvious to one of ordinary skill in the art that the array of baffles described in Sabo above, includes an inter-baffle distance (D) in the flow direction, because Webster’s Dictionary defines an array as an ordered, regular arrangement of things, thus Sabo’s array of baffles would obviously include the claimed inter-baffle distance (D) in the flow direction. the reference further discloses on page 4, lines 19-20 snap-locking end caps commonly used in flow-through devices forming a tightly enclosed structure.
Modification would have required Cooper to use an array of baffles in accordance with Sabo to provide a sinuous and turbulent flow within the chamber so that all of the fluid passing through the chamber is forced to pass close to the UV lamp, in order to receive exposure to the UV radiation, which Cooper would have done, because a chamber designed with the baffles and end caps of Sabo would force the fluid to flow in a serpentine path, which would optimize the light containment within the chamber, causing increased photon deposition in the fluid and higher effective treatment doses, resulting in enhanced UV irradiation efficiency. See [0027] and [0038] in Cooper.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since the sinuous and turbulent flow produced by the baffles of Sabo would have allowed Cooper to insure that all of the fluid passing through the chamber receives exposure to the UV radiation, which would optimize the light containment within the chamber, thereby increasing photon deposition in the fluid and achieving maximum efficiency of the treatment chamber. See [0053] in Cooper.
With respect to claims 10-11, the combination of Cooper and Sabo teaches the claimed flow-through fluid purification device, as described above regarding claim 1, where Cooper and Sabo also fail to explicitly teach the claimed dimensions of the baffle and gaps ; however, one of ordinary skill in the art would recognize that the dimensions of the components used in the apparatus of Cooper and Sabo are determined by the dosage required for the deactivation or killing of a particular biological material, which is in turn determined by the intensity and wavelength of UV light used, as well as the volume flow rate of the liquid, and its absorption properties, all of which are governed by Beer’s Law. See [0061 ]-[0064] in Cooper.
Therefore, it would have been an obvious that Cooper and Sabo to have used the claimed baffle and gap dimensions, whenever Beer’s Law specified that the claimed dimensions would provide purification of a selected liquid in the purification device of Cooper and Sabo, as determined by the absorption properties of the selected liquid.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774